DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 08/04/2022 responsive to the Office Action filed 06/02/2022 has been entered. No claims are presently amended. Claims 12-21 were previously withdrawn. Claims 1-21 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 2-3 filed 08/04/2022, with respect to the rejection of the claim 1 under 102(a)(1) have been considered but are not persuasive.
Applicant argues that “The Applicant discloses that the disadvantages of using sensors include the cost of the sensors, the electronics to condition the signal from the sensor, and the controller to signal that the sensed value has reached the actuation level or change in condition (paragraph [0001] and [0014). Kurihara does not offer any further details regarding the structure of the circuit 452a; however, one of skill in the art would recognize that multiple additional components are necessary to turn pressure acting on a pressure sensor into closure of a circuit. Kurihara's circuit 452a must include at least additional electronics to condition (filter and amplify) the signal from the pressure sensor 45, a controller that would receive this processed sensor signal, and an electrical switch (relay, MOSFET...) that gets triggered by the controller to deliver power to the valve 433a to open it. These additional features are not contemplated or needed in the Applicant's disclosure.” (pages 2-3)
These arguments are found to be unpersuasive because:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., These additional features are not contemplated or needed in the Applicant's disclosure.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claim does not preclude additional features for the switch. 

Applicant further argues that “the Applicant's claim a pin that actuates a switch, with a second end that is positioned to be in contact with said switch, and that the melt pushes the pin to activate the switch. The current claim is clear that this switch is a contact-type closure that is directly pushed against by the pin. The melt is physically acting on the pin and the pin is directly pushing against the switch to close the switch.” (page 3)
These arguments are found to be unpersuasive because:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the melt pushes the pin to activate the switch... the pin is directly pushing against the switch.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claim recites that “a pin that actuates said switch; said pin has a first end positioned closer to the anticipated flow path of the melt and a second end that is positioned to be in contact with said switch; such that when melt enters the anticipated flow path, said pin is pushed to activate said switch.” in lines 4-7. In Kurihara, the upper end of the pressure detecting pin 451a is positioned within mold cavity 302, while the lower end is positioned to be in contact with the pressure sensor 45 (Fig. 8), and the pressure sensor 45 outputs the signal to the valve control switch circuit 452 a when the pressure detecting pin 451a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin, thereby, the valve control switch circuit 452 a is closed to open the valve 433 a (Pa [0214]). Thus, Kurihara teaches the claimed limitation “a pin (“pressure detecting pin 451a”) that actuates said switch (“the pressure sensor 45” and “the valve control switch circuit 452a”, Pa [0214]); said pin (“pin 451a”) has a first end positioned closer to the anticipated flow path of the melt (within the mold cavity 302) and a second end that is positioned to be in contact with said switch (“the pressure sensor 45” and “the valve control switch circuit 452a”); such that when melt enters the anticipated flow path, said pin is pushed to activate said switch (“the pressure sensor 45 outputs the signal to the valve control switch circuit 452 a when the pressure detecting pin 451a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin”, Pa [0214])”. Therefore, Kurihara meets the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara et al. (US 2006/0237874).

With respect to claim 1, Kurihara teaches a system for determining the position of a flow of melt within an injection molding system (“the pressure detecting pin 451 a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin”, Pa [0214] and Fig. 8) comprising:
a switch (“the pressure sensor 45” and “the valve control switch circuit 452a”, Pa [0214] and Fig. 8);
a pin (“pressure detecting pin 451a”) that actuates said switch (“the valve control switch circuit 452a”) (“the pressure sensor 45 outputs the signal to the valve control switch circuit 452a when the pressure detecting pin 451a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin. Thereby, the valve control switch circuit 452a is closed to open the valve 433a”, Pa [0214]);
said pin (“pressure detecting pin 451a”) has a first end (the upper end) positioned closer to the anticipated flow path of the melt and a second end (the lower end) that is positioned to be in contact with said switch (“the pressure sensor 45” and “the valve control switch circuit 452a”) (Fig. 8 shows an upper end of the pressure detecting pin 451a is positioned within mold cavity 302, while the lower end of the pressure detecting pin 451a is positioned to be in contact with the pressure sensor 45.); such that when melt enters the anticipated flow path, said pin (“451a”) is pushed to activate said switch (“the pressure sensor 45 outputs the signal to the valve control switch circuit 452a when the pressure detecting pin 451 a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin. Thereby, the valve control switch circuit 452 a is closed to open the valve 433 a”, Pa [0214]).

With respect to claim 2, Kurihara as applied to claim 1 above further teaches that said first end is located within the anticipated flow path of the melt (Fig. 8).

With respect to claim 3, Kurihara as applied to claim 1 above further teaches that said first end is in contact with another movable element (“the melt”) that is within the anticipated flow path of the melt (“cavity 302”) (“the pressure detecting pin 451a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin.”, Pa [0214]).

With respect to claim 6, Kurihara as applied to claim 1 above further teaches that said pin is located within a mold cavity (“302”) (Fig. 8).

With respect to claim 8, Kurihara as applied to claim 1 above further teaches that activation of said switch closes or opens a circuit to trigger an event (“the valve control switch circuit 452 a is closed to open the valve 433 a, and the oil pressure being applied to the oil hydraulic circuit 432 a is transferred to the oil hydraulic circuit 434 a. As a result, the oil hydraulic device 421 a is started to project the movable pin 41a through the cylinder shaft 422 a.”, Pa [0214]).

With respect to claim 9, Kurihara as applied to claim 1 above further teaches that actuation of said switch closes or opens a circuit to trigger a velocity to pressure transfer (“the valve control switch circuit 452 a is closed to open the valve 433 a, and the oil pressure being applied to the oil hydraulic circuit 432 a is transferred to the oil hydraulic circuit 434 a. As a result, the oil hydraulic device 421 a is started to project the movable pin 41a through the cylinder shaft 422 a.”, Pa [0214]).

With respect to claim 10, Kurihara as applied to claim 1 above further teaches that actuation of said switch triggers a relay to control outputs from said relay (“the valve control switch circuit 452 a is closed to open the valve 433 a, and the oil pressure being applied to the oil hydraulic circuit 432 a is transferred to the oil hydraulic circuit 434 a. As a result, the oil hydraulic device 421 a is started to project the movable pin 41a through the cylinder shaft 422 a.”, Pa [0214]).

With respect to claim 11, Kurihara as applied to claim 1 above further teaches that actuation of said switch closes or opens a circuit to trigger opening or closing valve gate pins in a hot runner mold (“the valve control switch circuit 452 a is closed to open the valve 433 a, and the oil pressure being applied to the oil hydraulic circuit 432 a is transferred to the oil hydraulic circuit 434 a. As a result, the oil hydraulic device 421 a is started to project the movable pin 41a through the cylinder shaft 422 a.”, Pa [0214]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2006/0237874) as applied to claim 1 above, and further in view of Kawasaki et al. (US 6,345,974).

With respect to claim 4, Kurihara as applied to claim 1 above does not specifically teach that said pin is an ejector pin.
In the same field of endeavor, an injection mold, Kawasaki teaches that the injection mold B can be divided into the fixed-side mold plate 12 and the variable-side mold plate 13 which form a cavity 12 a, and an ejector pin 24 with a pressure sensor (hereinafter referred to as an ejector pin) which extrudes a molded component out of the core 13 a at the opening of the injection mold B is disposed to the ejector plate 21 (Co 3 li 62-63, Co 4 li 7, 16-19 and Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kurihara with the teachings of Kawasaki and substitute the ejector pin and the ejector plate for the pressure detecting pin 451a in order to configure the pin to extrude a molded component out of the mold as well as to detect the melt front of the molten resin.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2006/0237874) as applied to claim 1 above.

With respect to claim 5, Kurihara as applied to claim 1 above does not specifically teach that said pin moves 0.15 mm to activate said switch. However, Kurihara shows that the head of the pressure detecting pin 451a is projected in the initial stage to the mold cavity 302 (Fig. 8, Pa [0206]) and further teaches that the pressure sensor 45 outputs the signal to the valve control switch circuit 452 a when the pressure detecting pin 451 a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin (Pa [0214]). Thus, one would have found it obvious to select the optimum height of the portion of the pressure detecting pin 451a which is projected to the mold cavity in the initial stage in order to detect the melt front of the molten resin by moving to activate said switch. 

With respect to claim 7, Kurihara in Fig. 8 as applied to claim 1 above does not specifically teach that said pin is located along a runner system.
In another embodiment, Kurihara further teaches that the pressure transfer pin 46 b is positioned at the cavity surface that opposes to the gate 312 (Pa [0220]) and the pressure of the molten resin injected from the gate 312 is applied to the pressure transfer pin 46 b, thereby, the pressure transfer pin 46 b applies the pressure to the oil hydraulic device 431 b to enhance the pressure of the oil hydraulic circuit 432 b being communicated with the oil hydraulic device 431 b while opposing the resistance from the spring 46 bb (Pa [0221]), and the pressure control valve is opened to transfer the pressure of the oil hydraulic circuit 432 b to the oil hydraulic circuit 434 b when the pressure of the oil hydraulic circuit 432 b becomes the designated value, thereby, the oil hydraulic device 421 b is started to push up the movable pin 41 b (Pa [0223]). Thus, one would have found it obvious to position the pin near the gate in order to detect the pressure of the molten resin injected from the gate.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742